DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated January 10, 2022, has been entered.
Rejoinder of Withdrawn Claims 51 and 55
Independent claims 47 and 52 are allowable, as explained below.  The restriction requirement among the species set forth in the Office Action dated December 8, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of December 8, 2017, is partially withdrawn.  Claim 51 and 55, directed to the thermoplastic binder species and the non-woven sheet species are no longer withdrawn from consideration because the claims require all the limitations of allowable claims 47 and 52, respectively.  
Claims 34, 37, 45, 46, and 66, directed to various species identified in the Office Action dated December 8, 2017, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.  Specifically, these claims all depend from claim 31, and claim 31 is not allowable because it is rejected on obviousness-type double patenting grounds.
Additionally, claims 61-65 remain withdrawn because they are directed to an independent or distinct invention, as set forth at pages 2 and 3 of the Office Action dated April 9, 2020.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 35, 36, 38, 40-44, 57, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,352,499.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 31: Claim 1 of the ’499 patent teaches a method of manufacturing an uncured layer by applying a mixture of fibers and a binder onto a web (i.e., supporting layer).  It appears that claim 1 directly suggests that the fibers and binder are mixed prior to their application to the web.  Claim 4 of the ’499 patent teaches applying moisture to the mixture of fibers and binder to connect the powder mix together.  These two steps taught by the claims of the ’499 patent read on the “applying” and “permanently connecting” steps of present claim 31.  Claims 21 and 23-25 of the ’499 patent teach that the powder mix and web are placed on a carrier and then released from the carrier.  These steps read on the “arranged on a carrier” limitation and “releasing” step of claim 31.
Considering Claims 32, 33, 35, 36, 38, 40-44, 57, and 67: The limitations of the claims depending from present claim 31 are substantially taught by the claims of the ’499 patent.

Allowable Subject Matter
Claims 47-55 and 58-60 are allowed.
The allowed claims include independent claims 47, 52, and 58.  The closest prior art of record is considered to be US 2010/0066121 (“Gross”).  The relevant teachings of Gross are described at pages 7-9 of the Office Action dated April 9, 2020.  As is relevant to the amendments made to claims 47, 52, and 58, Gross teaches a composite fibrous pad that is made using an airlaid machine.  (Gross, ¶¶ 0126, 0146).  Gross teaches that the airlaid machine contains a “forming wire” on which the airlaid web is formed.  (Id. ¶¶ 00156-157).  Gross indicates that after the airlaid web is formed, a solid layer of powder is laid down “after the last forming head and before the first compaction roll.”  (Id. ¶¶ 0126, 0146).  At that point, Gross states that a “[l]atex binder in an amount sufficient to bond or fix the powder layer to the airlaid, nonwoven material is sprayed or foamed onto the powder-coated material before it passes into the drying/curing stage.”  (Id.).  The examiner finds that these teachings of Gross do not meet the carrier limitations of claims 47, 52, and 58.  Specifically, the examiner finds that Gross does not clearly teach that the airlaid web is arranged on the forming wire or other carrier and that it remains on the forming wire or carrier while moisture is applied but then removed prior to curing.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the invention to have modified Gross to simultaneously (1) applied the binder prior to adding the moisture (i.e., separately apply the components of the latex binder); and (2) added the moisture while the airlaid web is on a carrier and then removed the resulting layer from the carrier prior to curing, with a reasonable expectation of success.
The examiner also finds that the claims are patentably distinct over WO 2009/065769 (“Pervan”) because Pervan does not teach the claimed steps involving a carrier and, absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the invention to have modified Pervan to meet all of the limitations of claims 47, 52, or 58.

Response to Arguments
Applicant’s arguments in the remarks dated January 10, 2022, have been fully considered, and the examiner responds as follows.
A) Applicant argues in the remarks that the obviousness rejections set forth in the Office Action dated August 9, 2021, should be withdrawn in view of the claim amendments.  The examiner agrees.  The claim rejections based on Gross are withdrawn for the reasons given above.  The claim rejections based on Pervan are withdrawn for the reasons given on pages 13 and 14 of applicant’s remarks.
B) On page 16 of the remarks, applicant argues that the obviousness-type double patenting rejection should be withdrawn in view of the claim amendment.  This argument has been fully considered but is not found to be persuasive because the conflicting patent claims teach the essentially uncured and carrier limitations added to claim 31, as explained above in the obviousness-type double patenting rejection.
The Withdrawn Claims
Claims 51 and 55 were previously withdrawn but have now been rejoined, as explained above.  
Claims 34, 37, 45, 46, and 66, subject to a species restriction, remain withdrawn because claim 31, from which they depend, is not allowable.  However, if the obviousness-type double patenting rejection of claim 31 is overcome, it appears that claims 34, 37, 45, 46, and 66 would be rejoined.
Claims 61-65, drawn to an unelected invention, as set forth in the Office Action dated April 9, 2020, will not be rejoined because they do not require all the limitations of an allowed claim. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767